
	
		I
		111th CONGRESS
		2d Session
		H. R. 5123
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain high-intensity
		  sweetener.
	
	
		1.Certain high-intensity
			 sweetener
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00High-intensity sweetener extracted from the cultivar variety of
						Stevia Rebaudiana Bertoni containing at least 95% Rebaudioside A and also
						containing Rebaudioside O (provided for in subheading 2938.90.00)FreeNo
						changeNo changeOn or
						before 12/31/2011 
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
